Case 1:19-cv-21900-CMA Document 78 Entered on FLSD Docket 04/02/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  LESSIE GLOVER, individually and                       Case No. 19-CV-21900-CMA
  on behalf of all others similarly situated,
                                                        CLASS ACTION
         Plaintiff,

  v.

  LIBERTY MUTUAL INSURANCE
  COMPANY, LM GENERAL
  INSURANCE COMPANY,

         Defendants.
                                                /
                 JOINT STATUS UPDATE ON THE ROTH V. GEICO APPEAL
         Pursuant to the Court’s Order Granting Defendant’s Motion to Stay [Dkt. 76], the Parties

  submit this status update. The briefing in the Roth v. GEICO case in the Eleventh Circuit, No. 19-

  11652, was complete on October 28, 2019. Oral argument has been tentatively scheduled for the

  week of June 8, 2020, in Miami, Florida.

  Dated: April 2, 2020
                                                        /s/ Jacob Phillips_________
                                                        Jacob L. Phillips
                                                        Florida Bar No.: 120130
                                                        Edmund A. Normand
                                                        Florida Bar No.: 865590
                                                        NORMAND PLLC
                                                        3165 McCrory Pl., Ste. 175
                                                        Orlando, FL 32803
                                                        Tel: 407-603-6031

                                                        Scott Edelsberg, Esq.
                                                        Florida Bar No.: 0100537
                                                        EDELSBERG LAW, P.A.
                                                        19495 Biscayne Blvd., No. 607
                                                        Aventura, FL 33180
                                                        Tel: 305-975-3320
                                                        scott@edelsberglaw.com


                                                    1
Case 1:19-cv-21900-CMA Document 78 Entered on FLSD Docket 04/02/2020 Page 2 of 2



                                           Andrew J. Shamis
                                           Florida Bar No. 101754
                                           Garrett O. Berg, Esq.
                                           Florida Bar No. 1000427
                                           SHAMIS & GENTILE, P.A.
                                           14 NE 1st Ave., Ste. 1205
                                           Miami, FL 33132
                                           Tel: 305-479-2299
                                           Fax: 786-623-0915
                                           ashamis@shamisgentile.com
                                           gberg@shamisgentile.com

                                           Rachel Dapeer
                                           Florida Bar No. 108039
                                           DAPEER LAW, P.A.
                                           300 S. Biscayne Blvd., No. 2704
                                           Miami, FL 33131
                                           Tel: 305-610-5223
                                           rachel@dapeer.com
                                           Attorneys for Plaintiff


                                           /s/ David B. Carpenter
                                           Daniel F. Diffley*
                                           David B. Carpenter*
                                           Cassandra K. Johnson*
                                           ALSTON & BIRD LLP
                                           1201 W. Peachtree Street
                                           Atlanta, Georgia 30309
                                           Tel.: 404-881-7000

                                           MATTHEW J. LAVISKY, ESQ.
                                           Florida Bar No.: 48109
                                           mlavisky@butler.legal
                                           400 N. Ashley Drive, Suite 2300
                                           Tampa, Florida 33602
                                           Telephone: (813) 281-1900
                                           Attorneys for Defendants




                                       2
